Name: Commission Regulation (EEC) No 2069/90 of 19 July 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 7. 90 Official Journal of the European Communities No L 188/29 COMMISSION REGULATION (EEC) No 2069/90 of 19 July 1990 fixing the amount of the subsidy on oil seeds on the basis of the abatement for the 1989/90 marketing year ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1823/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 20 July 1990 to take into account the application of the system of maximum guaranteed quantities for this marke ­ ting year. Article 2 This Regulation shall enter into force on 20 July 1990. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1999/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2216/88 0, and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1823/90 O, as last amended by Regulation (EEC) n . 2004/90 (8) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9. 1966, p. 3025/66. 0 OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 163, 29 . 6. 1990, p. 9 . Is) OJ No L 167, 25. 7. 1972, p. 9. $ OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 167, 30. 6. 1990, p. 63. (8) OJ No L 180, 13 . 7. 1990, p. 15. ( ») OJ No L 266, 28 . 9 . 1983, p. 1 . O OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p. 18 . No L 188/30 Official Journal of the European Communities 20 . 7 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 7 (') 1st period »0 2nd period 9 (&gt;) 3rd period 10 (&gt;) 4th period 11 (1) 5th period 12 0 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 1,750 0,000 26,41 1 1,750 0,000 26,310 1,750 0,000 26,388 1,750 0,000 26,651 1,750 0,000 25,338 1,750 0,000 25,616 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 61,83 69,67 1 275,31 207,37 235,85 23,081 20,430 46 263 5 595,98 61,60 69,40 1 270,43 206,58 234,95 22,992 20,350 46 086 5 565,09 61,78 69,61 1 274,20 207,19 235,65 23,060 20,388 46 223 5 556,19 62,40 70,31 1 286,90 209,26 238,00 23,290 20,567 46 684 5 591,37 59,32 66,85 1 223,49 198,95 226,27 22,143 19,515 44 384 5 278,16 60,11 67,74 1 237,81 201,13 228,75 22,386 19,637 44 871 5 242,27 (b) Seed harvested in Spain _ and processed :  in Spain (Pta)  in another Member State (Pta) 267,57 3 906,80 267,57 3 892,22 267,57 3 899,55 267,57 3 931,79 267,57 3 742,99 267,57 3 767,35 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 5 761,12 0,00 5 740,28 0,00 5 756,16 0,00 5 800,63 0,00 5 528,53 0,00 5 548,50 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 188/3120 . 7. 90 Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : Current 7 0) 1st period 8 0 2nd period 9 0) 3rd period 10 o 4th period 11 (1) 5th period 12 (') 4,250 2,500 28,911 4,250 2,500 28,810 4,250 2,500 28,888 4,250 2,500 29,151 4,250 2,500 27,838 4,250 2,500 28,116 67,68 76,26 1 396,02 227,00 258,18 25,265 22,379 50 643 6 139,34 67,45 76,00 1 391,15 226,21 257,28 25,177 22,298 50 466 6 108,44 67,63 76,20 1 394,91 226,82 257,97 25,245 22,337 50 602 6 099,55 68,25 76,91 1 407,61 228,89 260,32 25,475 22,516 51 063 6 134,73 65,18 73,45 1 344,21 218,58 248,60 24,328 21,464 48 763 5 821,52 65,96 74,33 1 358,53 220,76 251,08 24,571 21,586 49 250 5 785,62 649,81 4 289,04 649,81 4 274,46 649,81 4 281,79 649,81 4314,03 649,81 4 125,23 649,81 4 149,59 517,26 6 278,37 517,26 6 257,54 517,26 6 273,41 517,26 6 317,89 517,26 6 045,78 517,26 6 065,76  in Portugal (Esc)  in another Member State (Esc) (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 188/32 20 . 7. 90Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 7 1st period 8 (') 2nd period 9 0 3rd period loo 4th period 11 (1) 1 . Gross aids (ECU) :  Spain 6,890 8,600 8,600 8,600 8,600  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 38,189 33,482 33,529 33,842 34,173 2. Final aids : (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ 11 1)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 90,40 100,74 1 844,03 292,21 341,03 32,523 25,877 64 329 6 896,49 78,39 88,32 1 616,74 262,89 299,00 29,260 25,906 58 649 7 090,85 78,50 88,44 1 619,01 263,26 299,42 29,301 25,915 58 732 7 068,90 79,23 89,29 1 634,13 265,72 302,21 29,575 26,127 59 280 7109,98 80,01 90,16 1 650,11 268,32 305,17 29,864 26,386 59 860 7 182,69 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 053,45 1 314,91 1 314,91 1 314,91 1 314,91  in another Member State (Pta) 4 912,17 4 489,44 4 491,30 4 529,29 4 579,56 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 8 461,03 7 852,35 7 862,01 7 916,04 7 986,07  in another Member State (Esc) 8 276,1 1 7 680,73 7 690,17 7 743,02 7 811,52 3. Compensatory aids : || ||I  in Spain (Pta) 4 888,01 4 465,28 4 467,14 4 505,13 4 555,40 4. Special aid : ||Illi  in Portugal (Esc) 8 276,11 7 680,73 7 690,17 7 743,02 7 811,52 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 7 1 st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM Fl Bfrs/Lfrs FF Dkr £ Irl 2,070880 2,331330 42,603000 6,939070 7,874060 0,771267 2,067130 2,326630 42,562500 6,936820 7,874100 0,771279 2,063700 2,322750 42,518300 6,935290 7,873140 0,771840 2,060220 2,318700 42,480000 6,934380 7,871950 0,772138 2,060220 2318700 42,480000 6,934380 7,871950 0,772138 2,051050 2,308210 42,328400 6,930320 7,861880 0,774909 £ Lit Dr Esc Pta 0,695552 1 514,86 202,35100 181,52400 126,70100 0,698240 . 1516,07 203,98000 181,89100 127,25500 0,700816 1 517,10 206,15800 182,44800 127,61300 0,703234 1 518,02 208,32000 183,22500 128,03500 0,703234 1 518,02 208,32000 183,22500 128,03500 0,709870 1 521,08 215,40200 185,84700 129,17900